DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a national stage entry of PCT/EP2018/067300, filed 06/27/2018. This application claims foreign priority to FR1757744, filed 08/18/2017 and FR1757746, filed 08/18/2017.

Information Disclosure Statement
The IDS’s filed on 04/13/2021 and 01/16/2020 have been considered. See the attached PTO 1449 form. 
Election/Restrictions
Applicant's election with traverse of Group I (Claims 1-17), behenyltrimethylammonium chloride as the species of the ammonium compound and polyols containing from 2 to 10 carbon atoms as the species of the additional ingredients in the reply filed on 05/10/2021 is acknowledged.  The traversal is on the ground(s) that the common technical feature according to the present invention is the mixture containing 4-(3-ethoxy-4-hydroxyphenyl)butan-2-one and the claimed ammonium compound and that the cited reference Dalko, in the Election/Restriction Office Action, fails to teaches or suggest all of the claim recitations. It was also argued that the results achieved by the present invention are unexpected, surprising and synergistic as demonstrated in examples in the specification.  This is not found persuasive because while the examiner acknowledges that the cited reference Dalko does not disclose the claimed ammonium compound along with 4-(3-ethoxy-4-hydroxyphenyl)butan-2-one, the applicant is directed to the 103 rejection over Dalko (US 2012/0251460 A1; Oct. 4, 2012) in view of Modak et al. (US 2005/0019431 A1; Jan. 27, 2005) and Zasloff (US 2014/0356400 A1; Dec. 4, 2014) as evidenced by Jadhav (Journal of Food Engineering 93 (2009) 421-426). As discussed in the 103 rejection below, the Modak and Zasloff references as evidenced by Jadhav .  
The requirement is still deemed proper and is therefore made FINAL.
Claims 9-14, 18-19 and 21 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.
Claim Status
Receipt of Remarks/Amendments filed on 05/10/2021 is acknowledged. Claims 1-19 and 21 are currently pending. Claims 9-14, 18-19 and 21 have been withdrawn. Accordingly, claims 1-8 and 15-17 are currently under examination.
Claim Objections
Claims 1, 3 and 5 are objected to because of the following informalities:
In line 5 of claim 1, the recitation of semicolon “;” between the ammonium compounds (i) and (ii) should be changed to “or” to clearly indicate that the ammonium compounds are chosen from (i) or (ii). 
In claim 3, the recitation “the trimethyl ammonium salt” should read “the alkyltrimethylammonium salt”. 
In claim 5, the recitation “4-(-3-ethoxy-4-hydroxyphenyl)butan-2-one/salt (I)” should read  “4-(-3-ethoxy-4-hydroxyphenyl)butan-2-one/alkyltrimethylammonium salt (I)”, similar to the recitations in claims 6-8. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Dalko (US 2012/0251460 A1; Oct. 4, 2012) in view of Modak et al. (US 2005/0019431 A1; Jan. 27, 2005) and Zasloff (US 2014/0356400 A1; Dec. 4, 2014) as evidenced by Jadhav (Journal of Food Engineering 93 (2009) 421-426). 
Dalko throughout the reference teaches vanillin derivatives as preserving agents in cosmetic, dermatological and pharmaceutical compositions (Title; Abstract; Para 0001). The reference particularly discloses the use of compound of formula (I) (i.e. 4-(-3-ethoxy-4-hydroxyphenyl)butan-2-one) as a preserving agent (see: claims 1 and 3). The first compound of formula (I) disclosed in claim 3 of Dalko reads on instantly claimed 4-(-3-ethoxy-4-hydroxyphenyl)butan-2-one) compound. Even though the Dalko reference discloses other compounds in a list of alternatives in claim 3, the claim discloses only 7 choices, and thus one of ordinary skill in the art would have immediately envisioned utilizing either. Dalko also teaches the use of the compound of formula I in a physiologically acceptable medium, which 
Dalko does not teach wherein the instantly claimed ammonium compound is comprised in the composition or the mixture taught by the reference. Thus, it also does not teach the ratio of 4-(3- ethoxy-4-hydroxyphenyl)butan-2-one/alkyltrimethylammonium salt recited in the instant claims. However, these deficiencies are cured by Modak and Zasloff.
Modak throughout the reference teaches antimicrobial compositions containing synergistic combinations of quaternary ammonium compounds and essential oils or individual constituents thereof, wherein the quaternary ammonium compound and the essential oil agent exhibit synergistic antimicrobial activity (Title, Abstract, Claims). The reference teaches examples of quaternary ammonium compounds suitable for use include compounds such as behentrimonium methosulphate (i.e. behenyltrimethylammonium methosulphate) (Para 0011). Modak also teaches essential oils are volatile oils obtained from plant or animal source, or their synthetic equivalents and such oils include vanilla oil (Para 0013, Claims). Further, the reference teaches wherein the quaternary ammonium compound is present at a concentration between 0.01 and 0.5 percent (Claim 2). With regards to the ratio of 4-(3- ethoxy-4-hydroxyphenyl)butan-2-one/alkyltrimethylammonium salt recited in the instant claims, even though the references do not explicitly teach the ratio of the claimed component, the combination of Dalko and Modak reference teaches concentrations of the two components which would overlap the instantly claimed ratios. 

Zasloff teaches personal care composition for hair and skin applications which includes behentrimonium chloride. It teaches that behentrimonium chloride is widely used in hair products because of its potent conditioning antistatic and detangling properties, its ability to restore and rebuild damaged hair, its softening effects and its antimicrobial properties (Abstract, Para 0004).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Dalko to incorporate the teachings of Modak and Zasloff and further include the ammonium compound behenyltrimethylammonium chloride into the teachings of Dalko. One would have been motivated to do so because Dalko teaches the use of vanillin derivatives (e.g. 4-(-3-ethoxy-4-hydroxyphenyl)butan-2-one)) as a preservative in cosmetic compositions (see: Claim 6 of Dalko) and both Modak and Zasloff disclose that ammonium compounds such as behenyltrimethylammonium chloride also have antimicrobial effect and that these ammonium compounds are used in cosmetic compositions (see: Abstract of Modak and Para 0004 of Zasloff). As a general principle it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose, the idea of combining them flows logically from their having been individually taught in the prior art. See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) MPEP 2144.06. Further, as evidenced by the Jadhav reference, vanilla plants contain the vanillin extract and it also discloses vanillin having antimicrobial activity (see: Introduction). The Dalko reference teaches the use of vanillin derivatives (e.g. 4-(-3-ethoxy-4-hydroxyphenyl)butan-2-one)) as a preservative and the Modak reference teaches that essential oils obtained from plant or animal source or their synthetic equivalents 
With regards to the ratio of 4-(3- ethoxy-4-hydroxyphenyl)butan-2 one/alkyltrimethylammonium salt recited in the instant claims, even though the references do not explicitly teach the ratio of the claimed component, the combination of Dalko and Modak reference teaches concentrations of the two components which would overlap the instantly claimed ratios. “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). See MPEP 2144.05. Therefore, it would have been obvious to one skilled in the art to manipulate the range of amounts disclosed by the references to arrive at a ratio of the two components which is optimal for antimicrobial activity.
With regards to the instantly claimed additional ingredient of polyols containing from 2 to 10 carbon atoms, the Dalko reference discloses propylene glycol among other ingredients which the physiologically acceptable medium can be comprised of. Therefore, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007). 
From the combined teaching of the cited reference, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1-8 and 15-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-47 of copending Application No. 16/625,281 (USPGPUB No. 20210076676) in view of Modak et al. (US 2005/0019431 A1; Jan. 27, 2005) and Zasloff (US 2014/0356400 A1; Dec. 4, 2014).
The ‘281 application claims recite an antimicrobial mixture which comprises 4-(3-ethoxy-4-hydroxyphenyl) butan-2-one. The claims also recite a composition comprising, in a physiologically acceptable medium, the antimicrobial mixture and polyols containing from 2 to 10 carbon atoms as the at least one additional ingredient. Further, the claims also recite 4-(3-ethoxy-4-hydroxyphenyl) butan-2-one is present in a content ranging from 0.01% to 5%. 
The ‘281 application does not teach wherein the instantly claimed ammonium compound is comprised in the composition or the mixture. Thus, it also does not teach the ratio of 4-(3- ethoxy-4-hydroxyphenyl)butan-2-one/alkyltrimethylammonium salt recited in the instant claims. However, these deficiencies are cured by Modak and Zasloff.
Modak throughout the reference teaches antimicrobial compositions containing synergistic combinations of quaternary ammonium compounds and essential oils or individual constituents thereof, wherein the quaternary ammonium compound and the essential oil agent exhibit synergistic antimicrobial activity (Title, Abstract, Claims). The reference teaches examples of quaternary ammonium compounds suitable for use include compounds such as behentrimonium methosulphate (i.e. behenyltrimethylammonium methosulphate) (Para 0011). Further, the reference teaches wherein the 
While the Modak reference discloses the methosulphate salt of behentrimonium (behenyltrimethylammonium) and chloride salts of other quaternary ammonium compounds, it does not expressly teach the chloride salt of behenyltrimethylammonium. However, this deficiency is cured by Zasloff.
Zasloff teaches personal care composition for hair and skin applications which includes behentrimonium chloride. It teaches that behentrimonium chloride is widely used in hair products because of its potent conditioning antistatic and detangling properties, its ability to restore and rebuild damaged hair, its softening effects and its antimicrobial properties (Abstract, Para 0004).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified ‘281 application to incorporate the teachings of Modak and Zasloff and further include the ammonium compound behenyltrimethylammonium chloride into the teachings of Dalko. One would have been motivated to do so because ‘281 teaches an antimicrobial mixture which comprises 4-(3-ethoxy-4-hydroxyphenyl) butan-2-one and both Modak and Zasloff disclose that ammonium compounds such as behenyltrimethylammonium chloride also have antimicrobial effect (see: Abstract of Modak and Para 0004 of Zasloff). As a general principle it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose, the idea of combining them flows logically from their having been individually taught in the prior art. See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) MPEP 2144.06. 

From the combined teaching of the cited reference, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
This is a provisional nonstatutory double patenting rejection.

Claims 1-8 and 15-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-6, 10-20 of copending Application No. 16/625,327 in view of Modak et al. (US 2005/0019431 A1; Jan. 27, 2005) and Zasloff (US 2014/0356400 A1; Dec. 4, 2014).
The ‘327 application claims recite an antimicrobial mixture which comprises 4-(3-ethoxy-4-hydroxyphenyl) butan-2-one. The claims also recite a composition comprising, in a physiologically acceptable medium, the antimicrobial mixture and polyols containing from 2 to 10 carbon atoms as the 
The ‘327 application does not teach wherein the instantly claimed ammonium compound is comprised in the composition or the mixture. Thus, it also does not teach the ratio of 4-(3- ethoxy-4-hydroxyphenyl)butan-2-one/alkyltrimethylammonium salt recited in the instant claims. However, these deficiencies are cured by Modak and Zasloff.
Modak throughout the reference teaches antimicrobial compositions containing synergistic combinations of quaternary ammonium compounds and essential oils or individual constituents thereof, wherein the quaternary ammonium compound and the essential oil agent exhibit synergistic antimicrobial activity (Title, Abstract, Claims). The reference teaches examples of quaternary ammonium compounds suitable for use include compounds such as behentrimonium methosulphate (i.e. behenyltrimethylammonium methosulphate) (Para 0011). Further, the reference teaches wherein the quaternary ammonium compound is present at a concentration between 0.01 and 0.5 percent (Claim 2). With regards to the ratio of 4-(3- ethoxy-4-hydroxyphenyl)butan-2-one/alkyltrimethylammonium salt recited in the instant claims, even though the references do not explicitly teach the ratio of the claimed component, the combination of the ‘327 application and Modak reference teaches concentrations of the two components which would overlap the instantly claimed ratios. 
While the Modak reference discloses the methosulphate salt of behentrimonium (behenyltrimethylammonium) and chloride salts of other quaternary ammonium compounds, it does not expressly teach the chloride salt of behenyltrimethylammonium. However, this deficiency is cured by Zasloff.
Zasloff teaches personal care composition for hair and skin applications which includes behentrimonium chloride. It teaches that behentrimonium chloride is widely used in hair products 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified ‘327 application to incorporate the teachings of Modak and Zasloff and further include the ammonium compound behenyltrimethylammonium chloride into the teachings of Dalko. One would have been motivated to do so because ‘327 teaches an antimicrobial mixture which comprises 4-(3-ethoxy-4-hydroxyphenyl) butan-2-one and both Modak and Zasloff disclose that ammonium compounds such as behenyltrimethylammonium chloride also have antimicrobial effect (see: Abstract of Modak and Para 0004 of Zasloff). As a general principle it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose, the idea of combining them flows logically from their having been individually taught in the prior art. See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) MPEP 2144.06. 
With regards to the ratio of 4-(3- ethoxy-4-hydroxyphenyl)butan-2 one/alkyltrimethylammonium salt recited in the instant claims, even though the references do not explicitly teach the ratio of the claimed component, the combination of ‘327 and Modak reference teaches concentrations of the two components which would overlap the instantly claimed ratios. “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). See MPEP 2144.05. Therefore, it would have been obvious to one skilled in the art to manipulate the range of amounts disclosed by the references to arrive at a ratio of the two components which is optimal for antimicrobial activity.
.
This is a provisional nonstatutory double patenting rejection.

Claims 1-8 and 15-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of copending Application No. 16/626,089 (USPGPUB No. 20200253846) in view of Modak et al. (US 2005/0019431 A1; Jan. 27, 2005) and Zasloff (US 2014/0356400 A1; Dec. 4, 2014).
The ‘089 application claims recite an antimicrobial mixture which comprises 4-(3-ethoxy-4-hydroxyphenyl) butan-2-one. The claims also recite a composition comprising, in a physiologically acceptable medium, the antimicrobial mixture and polyols containing from 2 to 10 carbon atoms as the at least one additional ingredient. Further, the claims also recite 4-(3-ethoxy-4-hydroxyphenyl) butan-2-one is present in a content ranging from 0.01% to 5%. 
The ‘089 application does not teach wherein the instantly claimed ammonium compound is comprised in the composition or the mixture. Thus, it also does not teach the ratio of 4-(3- ethoxy-4-hydroxyphenyl)butan-2-one/alkyltrimethylammonium salt recited in the instant claims. However, these deficiencies are cured by Modak and Zasloff.
Modak throughout the reference teaches antimicrobial compositions containing synergistic combinations of quaternary ammonium compounds and essential oils or individual constituents thereof, wherein the quaternary ammonium compound and the essential oil agent exhibit synergistic antimicrobial activity (Title, Abstract, Claims). The reference teaches examples of quaternary ammonium compounds suitable for use include compounds such as behentrimonium methosulphate (i.e. 
While the Modak reference discloses the methosulphate salt of behentrimonium (behenyltrimethylammonium) and chloride salts of other quaternary ammonium compounds, it does not expressly teach the chloride salt of behenyltrimethylammonium. However, this deficiency is cured by Zasloff.
Zasloff teaches personal care composition for hair and skin applications which includes behentrimonium chloride. It teaches that behentrimonium chloride is widely used in hair products because of its potent conditioning antistatic and detangling properties, its ability to restore and rebuild damaged hair, its softening effects and its antimicrobial properties (Abstract, Para 0004).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified ‘089 application to incorporate the teachings of Modak and Zasloff and further include the ammonium compound behenyltrimethylammonium chloride into the teachings of Dalko. One would have been motivated to do so because ‘089 teaches an antimicrobial mixture which comprises 4-(3-ethoxy-4-hydroxyphenyl) butan-2-one and both Modak and Zasloff disclose that ammonium compounds such as behenyltrimethylammonium chloride also have antimicrobial effect (see: Abstract of Modak and Para 0004 of Zasloff). As a general principle it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose, the idea of In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) MPEP 2144.06. 
With regards to the ratio of 4-(3- ethoxy-4-hydroxyphenyl)butan-2 one/alkyltrimethylammonium salt recited in the instant claims, even though the references do not explicitly teach the ratio of the claimed component, the combination of ‘089 and Modak reference teaches concentrations of the two components which would overlap the instantly claimed ratios. “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). See MPEP 2144.05. Therefore, it would have been obvious to one skilled in the art to manipulate the range of amounts disclosed by the references to arrive at a ratio of the two components which is optimal for antimicrobial activity.
From the combined teaching of the cited reference, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
This is a provisional nonstatutory double patenting rejection.

Claims 1-8 and 15-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 6, 8, 10-13, 15-20 of copending Application No. 16/624,348 (USPGPUB No. 20210169076) in view of Modak et al. (US 2005/0019431 A1; Jan. 27, 2005) and Zasloff (US 2014/0356400 A1; Dec. 4, 2014).
The ‘348 application claims recite an antimicrobial mixture which comprises 4-(3-ethoxy-4-hydroxyphenyl) butan-2-one. The claims also recite a composition comprising, in a physiologically 
The ‘348 application does not teach wherein the instantly claimed ammonium compound is comprised in the composition or the mixture. Thus, it also does not teach the ratio of 4-(3- ethoxy-4-hydroxyphenyl)butan-2-one/alkyltrimethylammonium salt recited in the instant claims. However, these deficiencies are cured by Modak and Zasloff.
Modak throughout the reference teaches antimicrobial compositions containing synergistic combinations of quaternary ammonium compounds and essential oils or individual constituents thereof, wherein the quaternary ammonium compound and the essential oil agent exhibit synergistic antimicrobial activity (Title, Abstract, Claims). The reference teaches examples of quaternary ammonium compounds suitable for use include compounds such as behentrimonium methosulphate (i.e. behenyltrimethylammonium methosulphate) (Para 0011). Further, the reference teaches wherein the quaternary ammonium compound is present at a concentration between 0.01 and 0.5 percent (Claim 2). With regards to the ratio of 4-(3- ethoxy-4-hydroxyphenyl)butan-2-one/alkyltrimethylammonium salt recited in the instant claims, even though the references do not explicitly teach the ratio of the claimed component, the combination of the ‘348 application and Modak reference teaches concentrations of the two components which would overlap the instantly claimed ratios. 
While the Modak reference discloses the methosulphate salt of behentrimonium (behenyltrimethylammonium) and chloride salts of other quaternary ammonium compounds, it does not expressly teach the chloride salt of behenyltrimethylammonium. However, this deficiency is cured by Zasloff.
Zasloff teaches personal care composition for hair and skin applications which includes behentrimonium chloride. It teaches that behentrimonium chloride is widely used in hair products 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified ‘348 application to incorporate the teachings of Modak and Zasloff and further include the ammonium compound behenyltrimethylammonium chloride into the teachings of Dalko. One would have been motivated to do so because ‘348 teaches an antimicrobial mixture which comprises 4-(3-ethoxy-4-hydroxyphenyl) butan-2-one and both Modak and Zasloff disclose that ammonium compounds such as behenyltrimethylammonium chloride also have antimicrobial effect (see: Abstract of Modak and Para 0004 of Zasloff). As a general principle it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose, the idea of combining them flows logically from their having been individually taught in the prior art. See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) MPEP 2144.06. 
With regards to the ratio of 4-(3- ethoxy-4-hydroxyphenyl)butan-2 one/alkyltrimethylammonium salt recited in the instant claims, even though the references do not explicitly teach the ratio of the claimed component, the combination of ‘348 and Modak reference teaches concentrations of the two components which would overlap the instantly claimed ratios. “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). See MPEP 2144.05. Therefore, it would have been obvious to one skilled in the art to manipulate the range of amounts disclosed by the references to arrive at a ratio of the two components which is optimal for antimicrobial activity.
.
This is a provisional nonstatutory double patenting rejection.

Claims 1-8 and 15-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/626,051 in view of Modak et al. (US 2005/0019431 A1; Jan. 27, 2005) and Zasloff (US 2014/0356400 A1; Dec. 4, 2014).
The ‘051 application claims recite an antimicrobial mixture which comprises 4-(3-ethoxy-4-hydroxyphenyl) butan-2-one. The claims also recite a composition comprising, in a physiologically acceptable medium, the antimicrobial mixture and polyols containing from 2 to 10 carbon atoms as the at least one additional ingredient. Further, the claims also recite 4-(3-ethoxy-4-hydroxyphenyl) butan-2-one is present in a content ranging from 0.01% to 5%. 
The ‘051 application does not teach wherein the instantly claimed ammonium compound is comprised in the composition or the mixture. Thus, it also does not teach the ratio of 4-(3- ethoxy-4-hydroxyphenyl)butan-2-one/alkyltrimethylammonium salt recited in the instant claims. However, these deficiencies are cured by Modak and Zasloff.
Modak throughout the reference teaches antimicrobial compositions containing synergistic combinations of quaternary ammonium compounds and essential oils or individual constituents thereof, wherein the quaternary ammonium compound and the essential oil agent exhibit synergistic antimicrobial activity (Title, Abstract, Claims). The reference teaches examples of quaternary ammonium compounds suitable for use include compounds such as behentrimonium methosulphate (i.e. behenyltrimethylammonium methosulphate) (Para 0011). Further, the reference teaches wherein the 
While the Modak reference discloses the methosulphate salt of behentrimonium (behenyltrimethylammonium) and chloride salts of other quaternary ammonium compounds, it does not expressly teach the chloride salt of behenyltrimethylammonium. However, this deficiency is cured by Zasloff.
Zasloff teaches personal care composition for hair and skin applications which includes behentrimonium chloride. It teaches that behentrimonium chloride is widely used in hair products because of its potent conditioning antistatic and detangling properties, its ability to restore and rebuild damaged hair, its softening effects and its antimicrobial properties (Abstract, Para 0004).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified ‘051 application to incorporate the teachings of Modak and Zasloff and further include the ammonium compound behenyltrimethylammonium chloride into the teachings of Dalko. One would have been motivated to do so because ‘051 teaches an antimicrobial mixture which comprises 4-(3-ethoxy-4-hydroxyphenyl) butan-2-one and both Modak and Zasloff disclose that ammonium compounds such as behenyltrimethylammonium chloride also have antimicrobial effect (see: Abstract of Modak and Para 0004 of Zasloff). As a general principle it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose, the idea of combining them flows logically from their having been individually taught in the prior art. See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) MPEP 2144.06. 

From the combined teaching of the cited reference, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
This is a provisional nonstatutory double patenting rejection.

Claims 1-8 and 15-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13-14 and 20-22 of copending Application No. 16/626,100 (USPGPUB No. 20200352163) in view of Modak et al. (US 2005/0019431 A1; Jan. 27, 2005) and Zasloff (US 2014/0356400 A1; Dec. 4, 2014).
The ‘100 application claims recite an antimicrobial mixture which comprises 4-(3-ethoxy-4-hydroxyphenyl) butan-2-one. The claims also recite a composition comprising, in a physiologically acceptable medium, the antimicrobial mixture and polyols containing from 2 to 10 carbon atoms as the 
The ‘100 application does not teach wherein the instantly claimed ammonium compound is comprised in the composition or the mixture. Thus, it also does not teach the ratio of 4-(3- ethoxy-4-hydroxyphenyl)butan-2-one/alkyltrimethylammonium salt recited in the instant claims. However, these deficiencies are cured by Modak and Zasloff.
Modak throughout the reference teaches antimicrobial compositions containing synergistic combinations of quaternary ammonium compounds and essential oils or individual constituents thereof, wherein the quaternary ammonium compound and the essential oil agent exhibit synergistic antimicrobial activity (Title, Abstract, Claims). The reference teaches examples of quaternary ammonium compounds suitable for use include compounds such as behentrimonium methosulphate (i.e. behenyltrimethylammonium methosulphate) (Para 0011). Further, the reference teaches wherein the quaternary ammonium compound is present at a concentration between 0.01 and 0.5 percent (Claim 2). With regards to the ratio of 4-(3- ethoxy-4-hydroxyphenyl)butan-2-one/alkyltrimethylammonium salt recited in the instant claims, even though the references do not explicitly teach the ratio of the claimed component, the combination of the ‘100 application and Modak reference teaches concentrations of the two components which would overlap the instantly claimed ratios. 
While the Modak reference discloses the methosulphate salt of behentrimonium (behenyltrimethylammonium) and chloride salts of other quaternary ammonium compounds, it does not expressly teach the chloride salt of behenyltrimethylammonium. However, this deficiency is cured by Zasloff.
Zasloff teaches personal care composition for hair and skin applications which includes behentrimonium chloride. It teaches that behentrimonium chloride is widely used in hair products 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified ‘100 application to incorporate the teachings of Modak and Zasloff and further include the ammonium compound behenyltrimethylammonium chloride into the teachings of Dalko. One would have been motivated to do so because ‘100 teaches an antimicrobial mixture which comprises 4-(3-ethoxy-4-hydroxyphenyl) butan-2-one and both Modak and Zasloff disclose that ammonium compounds such as behenyltrimethylammonium chloride also have antimicrobial effect (see: Abstract of Modak and Para 0004 of Zasloff). As a general principle it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose, the idea of combining them flows logically from their having been individually taught in the prior art. See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) MPEP 2144.06. 
With regards to the ratio of 4-(3- ethoxy-4-hydroxyphenyl)butan-2 one/alkyltrimethylammonium salt recited in the instant claims, even though the references do not explicitly teach the ratio of the claimed component, the combination of ‘100 and Modak reference teaches concentrations of the two components which would overlap the instantly claimed ratios. “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). See MPEP 2144.05. Therefore, it would have been obvious to one skilled in the art to manipulate the range of amounts disclosed by the references to arrive at a ratio of the two components which is optimal for antimicrobial activity.
.
This is a provisional nonstatutory double patenting rejection.

Claims 1-8 and 15-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 17/286,872 in view of Modak et al. (US 2005/0019431 A1; Jan. 27, 2005) and Zasloff (US 2014/0356400 A1; Dec. 4, 2014).
The ‘872 application claims recite an antimicrobial mixture which comprises 4-(3-ethoxy-4-hydroxyphenyl) butan-2-one. The claims also recite a composition comprising, in a physiologically acceptable medium, the antimicrobial mixture and polyols containing from 2 to 10 carbon atoms as the at least one additional ingredient. Further, the claims also recite 4-(3-ethoxy-4-hydroxyphenyl) butan-2-one is present in a content ranging from 0.01% to 5%. 
The ‘872 application does not teach wherein the instantly claimed ammonium compound is comprised in the composition or the mixture. Thus, it also does not teach the ratio of 4-(3- ethoxy-4-hydroxyphenyl)butan-2-one/alkyltrimethylammonium salt recited in the instant claims. However, these deficiencies are cured by Modak and Zasloff.
Modak throughout the reference teaches antimicrobial compositions containing synergistic combinations of quaternary ammonium compounds and essential oils or individual constituents thereof, wherein the quaternary ammonium compound and the essential oil agent exhibit synergistic antimicrobial activity (Title, Abstract, Claims). The reference teaches examples of quaternary ammonium compounds suitable for use include compounds such as behentrimonium methosulphate (i.e. behenyltrimethylammonium methosulphate) (Para 0011). Further, the reference teaches wherein the 
While the Modak reference discloses the methosulphate salt of behentrimonium (behenyltrimethylammonium) and chloride salts of other quaternary ammonium compounds, it does not expressly teach the chloride salt of behenyltrimethylammonium. However, this deficiency is cured by Zasloff.
Zasloff teaches personal care composition for hair and skin applications which includes behentrimonium chloride. It teaches that behentrimonium chloride is widely used in hair products because of its potent conditioning antistatic and detangling properties, its ability to restore and rebuild damaged hair, its softening effects and its antimicrobial properties (Abstract, Para 0004).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified ‘872 application to incorporate the teachings of Modak and Zasloff and further include the ammonium compound behenyltrimethylammonium chloride into the teachings of Dalko. One would have been motivated to do so because ‘872 teaches an antimicrobial mixture which comprises 4-(3-ethoxy-4-hydroxyphenyl) butan-2-one and both Modak and Zasloff disclose that ammonium compounds such as behenyltrimethylammonium chloride also have antimicrobial effect (see: Abstract of Modak and Para 0004 of Zasloff). As a general principle it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose, the idea of combining them flows logically from their having been individually taught in the prior art. See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) MPEP 2144.06. 

From the combined teaching of the cited reference, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
This is a provisional nonstatutory double patenting rejection.

Claims 1-8 and 15-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of copending Application No. 17/311,391 in view of Modak et al. (US 2005/0019431 A1; Jan. 27, 2005) and Zasloff (US 2014/0356400 A1; Dec. 4, 2014).
The ‘391 application claims recite an antimicrobial mixture which comprises 4-(3-ethoxy-4-hydroxyphenyl) butan-2-one. The claims also recite a composition comprising, in a physiologically acceptable medium, the antimicrobial mixture and polyols containing from 2 to 10 carbon atoms as the at least one additional ingredient. Further, the claims also recite 4-(3-ethoxy-4-hydroxyphenyl) butan-2-one is present in a content ranging from 0.01% to 5%. 

Modak throughout the reference teaches antimicrobial compositions containing synergistic combinations of quaternary ammonium compounds and essential oils or individual constituents thereof, wherein the quaternary ammonium compound and the essential oil agent exhibit synergistic antimicrobial activity (Title, Abstract, Claims). The reference teaches examples of quaternary ammonium compounds suitable for use include compounds such as behentrimonium methosulphate (i.e. behenyltrimethylammonium methosulphate) (Para 0011). Further, the reference teaches wherein the quaternary ammonium compound is present at a concentration between 0.01 and 0.5 percent (Claim 2). With regards to the ratio of 4-(3- ethoxy-4-hydroxyphenyl)butan-2-one/alkyltrimethylammonium salt recited in the instant claims, even though the references do not explicitly teach the ratio of the claimed component, the combination of the ‘391 application and Modak reference teaches concentrations of the two components which would overlap the instantly claimed ratios. 
While the Modak reference discloses the methosulphate salt of behentrimonium (behenyltrimethylammonium) and chloride salts of other quaternary ammonium compounds, it does not expressly teach the chloride salt of behenyltrimethylammonium. However, this deficiency is cured by Zasloff.
Zasloff teaches personal care composition for hair and skin applications which includes behentrimonium chloride. It teaches that behentrimonium chloride is widely used in hair products because of its potent conditioning antistatic and detangling properties, its ability to restore and rebuild damaged hair, its softening effects and its antimicrobial properties (Abstract, Para 0004).
prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose, the idea of combining them flows logically from their having been individually taught in the prior art. See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) MPEP 2144.06. 
With regards to the ratio of 4-(3- ethoxy-4-hydroxyphenyl)butan-2 one/alkyltrimethylammonium salt recited in the instant claims, even though the references do not explicitly teach the ratio of the claimed component, the combination of ‘391 and Modak reference teaches concentrations of the two components which would overlap the instantly claimed ratios. “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). See MPEP 2144.05. Therefore, it would have been obvious to one skilled in the art to manipulate the range of amounts disclosed by the references to arrive at a ratio of the two components which is optimal for antimicrobial activity.
From the combined teaching of the cited reference, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as .
This is a provisional nonstatutory double patenting rejection.

Claims 1-8 and 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 9-21 of U.S Patent No. 10,932,465 B2 in view of Modak et al. (US 2005/0019431 A1; Jan. 27, 2005) and Zasloff (US 2014/0356400 A1; Dec. 4, 2014).
The ‘465 patent claims recite an antimicrobial mixture which comprises 4-(3-ethoxy-4-hydroxyphenyl) butan-2-one. The claims also recite a composition comprising, in a physiologically acceptable medium, the antimicrobial mixture and polyols containing from 2 to 10 carbon atoms as the at least one additional ingredient. Further, the claims also recite 4-(3-ethoxy-4-hydroxyphenyl) butan-2-one is present in a content ranging from 0.01% to 5%. 
The ‘465 patent does not teach wherein the instantly claimed ammonium compound is comprised in the composition or the mixture. Thus, it also does not teach the ratio of 4-(3- ethoxy-4-hydroxyphenyl)butan-2-one/alkyltrimethylammonium salt recited in the instant claims. However, these deficiencies are cured by Modak and Zasloff.
Modak throughout the reference teaches antimicrobial compositions containing synergistic combinations of quaternary ammonium compounds and essential oils or individual constituents thereof, wherein the quaternary ammonium compound and the essential oil agent exhibit synergistic antimicrobial activity (Title, Abstract, Claims). The reference teaches examples of quaternary ammonium compounds suitable for use include compounds such as behentrimonium methosulphate (i.e. behenyltrimethylammonium methosulphate) (Para 0011). Further, the reference teaches wherein the quaternary ammonium compound is present at a concentration between 0.01 and 0.5 percent (Claim 2). With regards to the ratio of 4-(3- ethoxy-4-hydroxyphenyl)butan-2-one/alkyltrimethylammonium salt 
While the Modak reference discloses the methosulphate salt of behentrimonium (behenyltrimethylammonium) and chloride salts of other quaternary ammonium compounds, it does not expressly teach the chloride salt of behenyltrimethylammonium. However, this deficiency is cured by Zasloff.
Zasloff teaches personal care composition for hair and skin applications which includes behentrimonium chloride. It teaches that behentrimonium chloride is widely used in hair products because of its potent conditioning antistatic and detangling properties, its ability to restore and rebuild damaged hair, its softening effects and its antimicrobial properties (Abstract, Para 0004).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified ‘465 patent to incorporate the teachings of Modak and Zasloff and further include the ammonium compound behenyltrimethylammonium chloride into the teachings of Dalko. One would have been motivated to do so because ‘465 teaches an antimicrobial mixture which comprises 4-(3-ethoxy-4-hydroxyphenyl) butan-2-one and both Modak and Zasloff disclose that ammonium compounds such as behenyltrimethylammonium chloride also have antimicrobial effect (see: Abstract of Modak and Para 0004 of Zasloff). As a general principle it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose, the idea of combining them flows logically from their having been individually taught in the prior art. See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) MPEP 2144.06. 
With regards to the ratio of 4-(3- ethoxy-4-hydroxyphenyl)butan-2 one/alkyltrimethylammonium salt recited in the instant claims, even though the references do not 
From the combined teaching of the cited reference, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SAEED whose telephone number is (571)272-2371.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE X LIU can be reached on 5712725539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.S/               Examiner, Art Unit 1616                                                                                                                                                                                         



/ABIGAIL VANHORN/               Primary Examiner, Art Unit 1616